Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Alia M. Orbin on May 19, 2021.
Examiner’s Amendments to the Claims:
	1-76. (Cancelled)  
  
	77. (Currently amended) A method for producing a broad spectrum carbapenemase in Escherichia coli (E. coli), comprising: 
	(a) providing a host E. coli cell transformed with a vector comprising a nucleic acid sequence encoding the carbapenemase operably linked to an inducible promoter; 
	(b) culturing the E. coli cell in a culture medium comprising zinc and inducing the expression of the carbapenemase; and 
	(c) recovering the carbapenemase from a soluble fraction prepared from the cytoplasm or periplasmic space of the E. coli cell, wherein: 
encoded carbapenemase comprises at least 95% sequence identity with the amino acid sequence of SEQ ID NO: 68 (P2A)
	78. (Currently Amended) The method of claim 77, wherein the broad spectrum carbapenemase has the amino acid sequence of SEQ ID NO: 68 (P2A).  
	79. (Currently amended) The method of claim 77, wherein the method yields at least 
	80. (Currently amended) The method of claim 77, wherein the method yields at least 
	81. (Currently amended) The method of claim 77, wherein the recovered carbapenemase 
	82. (Cancelled) 
	83. (Previously presented) The method of claim 77, wherein the culturing is in a bioreactor or a shake flask.  
	84. (Currently Amended) The method of claim 77, wherein the E. coli cell is induced to express the carbpenemase using isopropyl --D-1-thiogalactopyranoside (IPTG).  
	85. (Currently amended) A method for producing a broad spectrum carbapenemase in Escherichia coli (E. coli), comprising: 
	(a) providing a host E. coli cell transformed with a vector comprising a nucleic acid sequence encoding the carbapenemase operably linked to an inducible promoter; 
	(b) culturing the E. coli cell in a culture medium comprising zinc and inducing the expression of the carbapenemase; and 

	 the encoded carbapenemase comprises at least 95% sequence identity with the amino acid sequence of SEQ ID NO: 53 (NDM-1)
	86. (Currently Amended) The method of claim 85, wherein the broad spectrum carbapenemase has the amino acid sequence of SEQ ID NO: 53 (NDM-1).  
	87. (Currently amended) The method of claim  85, wherein the method yields at least carbapenemase per liter of culture.  
	88. (Currently amended) The method of claim 85, wherein the method yields at least  per liter of culture.  
	89. (Currently amended) The method of claim 85, wherein the recovered carbapenemase 
	90. (Canceled)  
	91. (Previously presented) The method of claim 85, wherein the culturing is in a bioreactor or a shake flask.  
	92. (Previously Presented) The method of claim 85, wherein the E. coli cell is induced to express the carbapenemase using isopropyl -D-1- thiogalactopyranoside (IPTG).

Examiner’s Amendments to the Specification submitted April 1, 2020:
At page 16, line 2, please delete “ http:// “.

---- The predicted N-terminal amino acid sequences are ETGT corresponding to amino acids 1-4 of SEQ ID NO: 37 and METGT corresponding to amino acids 1-5 of SEQ ID NO: 19. ----

At page 70, regarding Table 2, below “Chosen for shake flask and fermentation testing”, please insert:
---- The predicted N-terminal amino acid sequences are METG corresponding the amino acids 1-4 of SEQ ID NO: 19; MQMETG corresponding to amino acids 1-6 of SEQ ID NO: 25; QMETG corresponding to amino acids 2-6 of SEQ ID NO: 25; MGQQMETG corresponding to amino acids 1-8 of SEQ ID NO: 27; and GQQMETG corresponding to amino acids 2-8 of SEQ ID NO: 27. ---

At page 71, regarding Table 3, below “Chosen for shake flask and fermentation testing”, please insert:
---- The predicted N-terminal amino acid sequences are ATAL corresponding to amino acids 2-5 of SEQ ID NO: 30; MATAL corresponding to amino acids 1-5 of SEQ ID NO: 30; AEPF corresponding to amino acids 2-5 of SEQ ID NO: 34; and MALTN corresponding to amino acids 1-5 of SEQ ID NO: 32. ---




---- The N-terminal amino acid sequences are GQQME (SEQ ID NO: 70), SLTFA (SEQ ID NO: 77), and NLGDA (SEQ ID NO: 78). ---

At page 96, para. 1, line 2, please replace “SLTFA” with --- SLTFA (SEQ ID NO: 77) ---
At page 96, para. 1, line 3, please replace “YEEPLG” with ---YEEPLG (corresponding to amino acids 132-137 of SEQ ID NO: 20 ----.




	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest to add zinc to the cell culture medium of E. coli transformed via a vector comprising nucleic acid encoding carbapenemases to express carbapenemases. A survey of the art, that is, of bacteria expressing carbapenemases on culture (agarose) medium comprising zinc is discussed below:
	Lee et al. (2003; Evaluation of the Hodge test and the imipenem-EDTA double-disk synergy test for differentiating metallo-beta-lactamase-producing isolates of Pseudomonas spp. And Acinetobacter spp.  Journal of Clinical Microbiology. 41(13): 4623-4629) appear to be the first to teach that zinc can be added to agar plates to enhance the detection/screening of carbapenems that are metallo-beta lactabamases (MBLs) producing bacteria via the Hodge test.  The carbapenemases are not induced to express in or isolated from the bacteria.

	Girlich et al. (IDS; 2012; Value of the modified Hodge test for detection of emerging carbapenemases in Enterobacteriaceae. Journal of Clinical Microbiology. 50(2): 477-479) teach that because the MBLs are zinc dependent the zinc is added to Mueller-Hinton agar where it inhibited the growth of some strains of E. coli and nto others. The addition of zinc improved test sensitivity for the carbapenase producing E. coli (page 477, right col., para. 1). The carbapenemases are not induced to express in or isolated from the bacteria.
	Girlich et al. (2013; Comparison of the SUPERCARBA, CHROMagar, KPC, and Brilliance CRE screening medi for detection of Enterobacteriaceae with reduced susceptibility to carbapenems.  Dialgnostic Microbiology and Infectious Disease. 75(2): 214-217) compare a variety of agars for screening carbapenimase producing bacteria, including SuperCarba which comprises zinc. The carbapenemases are not induced to express in or isolated from the bacteria.
	Girlich et al. (US 2014/0178922) teach the addition of zinx o Drigaisku agar medium ([0036]) and Example 1 – SUPERCARBA) and the detection of carbapenemase producing bacteria. The carbapenemases are not induced to express in or isolated from the bacteria.

	
	Therefore, the claims are allowable over the art of record because the art of record does not teach to add zinc to the cell culture medium of E. coli transformed via a vector comprising nucleic acid encoding carbapenemases to express carbapenemases, or the induction of the expression of carbapenemases to express in or isolated from the bacteria. Rather, this art focuses on screening bacterial isolates for the expression of carbapenases. 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656